                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI
                                                                    1:20-cv-777
DAVE CONRAD,                                         CASE NO. ________________________

                                     Plaintiff,      JUDGE ____________________________

vs.                                                  NOTICE OF REMOVAL

MORGANTOWN FREIGHT, INC.

and

DAVID DAUGHERTY,

                                  Defendants.



        Come now Defendants Morgantown Freight, Inc. and David Daugherty, by and through

counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and give notice of removal of this

action from the Common Pleas Court for Hamilton County, Ohio to the United States District

Court for the Southern District of Ohio, Western Division at Cincinnati, and in support thereof,

states as follows:

                     REMOVAL IS TIMELY & CONSENT TO REMOVAL

        1.     On September 10, 2020, Plaintiff Dave Conrad (“Conrad”) commenced a civil

action against Defendants Morgantown Freight, Inc. (“Morgantown”) and David Daugherty

(“Daugherty”) in the Common Pleas Court for Hamilton County, Ohio, under Case Number A-

2003168, which was captioned as Dave Conrad v. Morgantown Freight, Inc., et al. (“the state

court action”). A true and accurate copy of the complaint is attached as Exhibit A.

        2.     On or about September 21, 2020, Morgantown and Daugherty became aware of the

state court action and have seen the complaint from the state court action, but they have not yet

been served with the summons and complaint in the state court action.



15691061 _1
        3.     Therefore, this notice of removal is filed timely. 28 U.S.C. § 1446(b)(1).

        4.     Morgantown and Daugherty consent to removal. 28 U.S.C. § 1446(b)(2)(A).

        5.     Pursuant to 28 U.S.C. § 1446(d), upon filing this notice of removal, Morgantown

and Daugherty will file a notice of filing of notice of removal in the Common Pleas Court for

Hamilton County, Ohio. A true and accurate copy of the notice of filing of notice of removal is

attached as Exhibit B.

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        6.     Conrad, the plaintiff, is a natural person and citizen of the State of Ohio.

        7.     Daugherty, a defendant, is a natural person and citizen of the Commonwealth of

Kentucky.

        8.     Morgantown, a defendant, is a corporation; Morgantown was incorporated in the

Commonwealth of Kentucky; Morgantown is domiciled in the Commonwealth of Kentucky; and

Morgantown has its principal place of business in the Commonwealth of Kentucky.

        9.     Therefore, complete diversity of citizenship exists because the plaintiff and the

defendants are citizens of different states.

                         AMOUNT-IN-CONTROVERSY IS SATISFIED

        10.    In paragraph 10 of the complaint, Conrad alleges that Daugherty was negligent in

causing a motor vehicle accident which proximately caused Conrad to sustain a “closed displaced

fracture of the scapula, a traumatic brain injury, multiple rib fractures, compression fracture of the

thoracic vertebrae, a subarachnoid bleed, and injury to his brachial plexus . . . .”

        11.    In paragraph 10 of the complaint, Conrad alleges that he “has endured great pain

and suffering of both mind and body will continue to endure such pain and suffering in the future.”




                                                  2
15691061 _1
        12.     In paragraph 10 of the complaint, Conrad alleges that he has suffered over $180,000

in economic damages for past and future medical bills and lost wages.

        13.     If Conrad proves all of his claims, his compensatory damages are more likely than

not to exceed $75,000, exclusive of interest, costs, expenses, and attorneys’ fees.

        14.     Therefore, the amount-in-controversy in the state court action exceeds $75,000, and

the amount-in-controversy requirement is satisfied for removal.

                      THIS COURT HAS DIVERSITY JURISDICTION

        15.     Based on the above, this Court has original subject matter jurisdiction over this

action, pursuant to 28 U.S.C. § 1332, because the complaint presents a case where the amount-in-

controversy exceeds $75,000 and the controversy exists between citizens of different states.

        16.     The defendants each consent to removal, and removal is timely.

        17.     A copy of the docket and all process and pleadings which have been filed in the

state court action, including the complaint, are attached hereto as Exhibit C.

        18.     Defendants will promptly file a notice of filing of notice of removal with Clerk of

Court for Hamilton County, Ohio, as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Defendants Morgantown Freight, Inc. and David Daugherty, by and

through counsel, pray that this Court accept this notice of removal and that this Court assume

jurisdiction over this action.




                                                 3
15691061 _1
                                                     Respectfully submitted,


                                                     s/ Chad M. Sizemore
                                                     Chad M. Sizemore (0079330)
                                                     Roetzel & Andress, LPA
                                                     625 Eden Park Drive, Suite 450
                                                     Cincinnati, OH 45202
                                                     Phone: 513.361.0200
                                                     Fax: 513.361.0335
                                                     Email: csizemore@ralaw.com

                                                     Attorney for Defendants David Daugherty
                                                     and Morgantown Freight, Inc.

                                CERTIFICATE OF SERVICE

       On this September 29, 2020, I certify that I served a true and accurate copy of the foregoing
Notice of Removal, by regular U.S. Mail, upon:

        Elizabeth L. Acciani, Esq.
        O’CONNOR, ACCIANI & LEVY LPA
        600 Vine Street, Suite 1600
        Cincinnati, OH 45202
        ela@oal-law.com
        Counsel for Plaintiff

                                                     /s/ Chad M. Sizemore
                                                     CHAD M. SIZEMORE




                                                 4
15691061 _1
